      CASE 0:19-cv-03068-SRN-HB Document 53 Filed 05/29/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 Brock Fredin,                                        Case No. 19-cv-3068 (SRN/HB)

                 Plaintiff,
                                                                    ORDER
 v.

 Halberg Criminal Defense,
 Christina Zauhar,

                  Defendants.


Brock Fredin, 1180 7th Ave., Baldwin, WI 54002, pro se.

Barry O’Neil, Lommen Abdo, PA, 1000 International Centre, 920 Second Avenue S.,
Minneapolis, MN 55402, for Defendants.


SUSAN RICHARD NELSON, United States District Judge

       This matter is before the Court on Plaintiff Brock Fredin’s Letter Request [Doc. No.

52], seeking leave to file a motion for reconsideration. Fredin asks the Court to reconsider

its May 27, 2020 Order [Doc. No. 50], in which the Court granted Defendants’ Motion to

Dismiss, and denied Plaintiff’s Motion to Amend.

       Local Rule 7.1(j) of this Court requires a party seeking reconsideration to first obtain

permission to file such a motion. D. Minn. L.R. 7.1(j). A party may receive permission

only by showing “compelling circumstances.” Id. Motions for reconsideration serve the

limited purpose of “correct[ing] manifest errors of law or fact or . . . present[ing] newly

discovered evidence.” Hagerman v. Yukon Energy Corp., 839 F.2d 407, 414 (8th Cir. 1988)

(quoting Rothwell Cotton Co. v. Rosenthal & Co., 827 F.2d 246, 251 (7th Cir. 1987)).
      CASE 0:19-cv-03068-SRN-HB Document 53 Filed 05/29/20 Page 2 of 2



       Plaintiff has not established “compelling circumstances” necessary to obtain leave

to file a motion for reconsideration. Accordingly, Plaintiff’s Letter Request [Doc. No. 52]

seeking leave to file a motion for reconsideration is DENIED.



SO ORDERED.



Dated: May 29, 2020                              s/Susan Richard Nelson
                                                 SUSAN RICHARD NELSON
                                                 United States District Judge




                                            2
